FILED

UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF CoLUMB1A JAN 3 1 2012

Clerk, U.S. District & Bankruptcy

) Courts for the District of Columbia
Katrina L. Robinson, )
)
Plaintiff, )
)

v_ ) civil A¢ti@n No. 12 {)]_52_

)
President Barack Obama et al., )
' )
Defendants. )
)

MEMORANDUM OPINION

This matter is before the Court on review of plaintiff s complaint and application for
leave to proceed in forma pauperis The Court will grant the in forma pauperis application and
dismiss the case pursuant to 28 U.S.C. § l9l5(e)(2)(B), which requires dismissal of a complaint
that is found to be frivolous.

Plaintiff is a resident of Richmond, Virginia, who is suing President Barack Obama and
Pastor Tony Smith of Baltimore, Maryland. See Compl. Caption. The complaint is duplicative
of the complaint in Civil Action 12-0073, which the Court dismissed as frivolous after denying
plaintiffs equally frivolous motion for a temporary restraining order. See Robinson v. Obama,
No. 12-73 (D.D.C. Jan. 18, 2012) [Doc. ## 4, 5].

As in the prior action, plaintiff alleges that Smith "has presented to numerous Police
Departments and Media Outlets an Executive Order to force the Plaintiff (Katrina Robinson) a
public prostitute." Compl. at l (parenthesis in original). According to plaintiff, "[t]he latest
presentation" was at a shelter in San Antonio, Texas. Ia’. Plaintiff seems to claim that as a result

of the alleged executive order, she is under surveillance by the FBI and "a group of people from

Baltimore, MD" who allegedly is "promoting me as a prostitute across state lines." Id. She
alleges that Smith "claims to have permission from the white house to publish naked pictures,
false media to TV stations, offer satellite TV’s [sic] for public viewing and false newspaper
articles (including Camden Yards, Walmart, and H.E.B. markets). Ia’. (parenthesis in original).
In addition, plaintiff alleges that "[f]ootage is being distributed in several regions: MD, NC, TX,
to judges, media and online[,] [and that] a Facebook group [is] dedicated to this effort." Id. She
seeks, among other relief, "all documents issued by the President, his cabinet, or administration
with my name identified as the person of interest . . . .," and "[a]ll documents distributed by
Pastor Tony Smith, his membership, or business affiliates with my name identified as the person
of interest . . . ." Ia'. at 2.

A complaint may be dismissed under 28 U.S.C. § 1915(e)(2) as frivolous when, as found
here, it describes fantastic or delusional scenari0s, or contains "fanciful factual allegation[s]."
Neitzke v. Willz'ams, 490 U.S. 319, 325 (1989); see Best v. Kelly, 39 F.3d 328, 330-31 (D.C. Cir.
l994). Furthermore, a complaint must be dismissed when, as also found here, it is so "patently
insubstantia1" as to deprive the Court of subject matter jurisdiction. Tooley v. Napolitano, 586
F.3d l006, 1010 (D,C. Cir. 2009); accord Caldwell v. Kagcm, 777 F. Supp.2d 177, 178 (D.D.C.

201 1). A separate order of dismissal accompanies this Memorandum Opinion.

Aa`/

U 1ted Sta istrict Judge

Date: January _L/l, 2012 j /g,g,l,¢,»g